United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1712
Issued: August 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2016 appellant, through counsel, filed a timely appeal of a July 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant established more than a two percent permanent
impairment of each upper extremity, for which he has previously received a schedule award.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel argued that OWCP’s medical adviser relied on stale evidence and
ignored relevant probative evidence.
FACTUAL HISTORY
On April 23, 2012 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim (Form CA-2), alleging that he suffered from carpal tunnel syndrome as a result of
repetitive motion of his hands during his federal employment. On July 24, 2012 OWCP
accepted his claim for bilateral carpal tunnel syndrome.
On September 14, 2012 appellant stopped work to undergo an accepted right carpal
tunnel release and right wrist flexor tenosynovectomy. He received wage-loss compensation and
medical benefits on the supplement rolls from September 14 to October 27, 2012. On
October 29, 2012 appellant returned to work full duty without restrictions. On January 18, 2013
he again stopped work to undergo a left carpal tunnel release with right flexor tenosynovitis.
Appellant continued to receive compensation benefits on the supplemental rolls from January 18
to March 2, 2013. On March 5, 2013 he returned to work full duty without restrictions.
On June 3, 2014 appellant filed a schedule award claim (Form CA-7). In support of his
claim, he submitted a July 10, 2014 medical report wherein Dr. Catherine Watkins Campbell, a
physician Board-certified in occupational and family medicine, noted that appellant had reached
maximum medical improvement on April 14, 2014. Dr. Watkins Campbell indicated that
appellant reported bilateral incisional pain in both wrists and numbness in all the digits of the left
hand and digits 2 through 5 of the right hand. She noted that he frequently dropped even light
weight objects from both hands. On physical examination, Dr. Watkins Campbell noted a
negative Tinel’s sign and a negative Phalen’s sign for each wrist, but noted a positive Tinel’s
sign in the left elbow. She noted that ratings for the condition of carpal tunnel syndrome were
determined utilizing Table 15-23 of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (6th ed. 2009) (A.M.A., Guides). Dr. Watkins Campbell noted a
QuickDASH score of 25 which reflected mild functional problems. With regard to appellant’s
right carpal tunnel syndrome Dr. Watkins Campbell noted that the electromyogram/nerve
conduction velocity (EMG/NCV) results were not available and as a result this modifier was not
considered. A numerical value of 2 was assigned to the functional history based on significant
intermittent symptoms.
Dr. Watkins Campbell noted that muscle atrophy on physical
examination qualified for a numerical value of 3. The average of these numbers was 2.5, which
she rounded up to 3. As the functional history modifier of 1 was two grades lower than the final
rating category of 3, Dr. Watkins Campbell assigned seven percent permanent right upper
extremity impairment.
For the left carpal tunnel syndrome, the original EMG/NCV results were not available
and as a result this modifier was not considered. A numerical value of 2 (significant intermittent
symptoms) was assigned to the functional history. A numerical value of 2 was assigned based
on the presence of decreased sensation on physical examination. The average of these numbers
was 2. The functional history modifier of 1 is one grade lower than the final rating category of 3
and as a result four percent permanent left upper extremity impairment was assigned.
By letter dated April 29, 2015, OWCP asked its medical adviser to review
Dr. Watkins Campbell’s report. In an April 30, 2015 response, Dr. Morley Slutsky, a Board2

certified occupational medicine physician and an OWCP district medical adviser (DMA), noted
that, prior to his carpal tunnel surgery, appellant had electrodiagnostic testing. He asked OWCP
to obtain complete copies of these reports with all electrodiagnostic measurements.
By letter dated May 13, 2015, OWCP asked appellant to submit a copy of the
electrodiagnostic testing performed prior to his carpal tunnel syndrome surgeries on
September 14, 2012 and January 18, 2013. On May 26, 2015 it received the result of a March 6,
2012 EMG examination by Dr. Sean T. McGrath, a Board-certified physiatrist. Dr. McGrath
found that the EMG evidence was consistent with severe right carpal tunnel syndrome and
moderate left carpal tunnel syndrome. He also noted that there was no evidence of cervical
radiculopathy.
In a July 3, 2015 report,3 Dr. Slutsky reviewed the EMG report, and determined that
appellant had two percent permanent impairment of his left upper extremity and two percent
permanent impairment of his right upper extremity. He noted the difference between his
conclusion and that of Dr. Watkins Campbell and based it on the fact that Dr. Watkins Campbell
had not reviewed the EMG testing prior to providing the impairment rating. It would have
impacted the grade modifiers. Dr. Slutsky noted that the electrodiagnostic criteria for allowing
both median nerves to be rated using the compression neuropathy Table 15-23 (page 449) had
been met, as the testing revealed conduction delay equal to a grade modifier of 1. With regard
to history, he noted that appellant still had symptoms related to carpal tunnel syndrome, but that
there was no documentation that appellant was unable to perform at least one of his activities of
daily living or that there was a conduction block and/or axonal involvement on EMG/NCV
testing. Therefore, it received a final grade modifier of 1. With regard to physical findings,
Dr. Slutsky found a grade modifier of 2. He noted that appellant evidenced mild thenar atrophy,
but no measurements had been provided. For the functional scale, he found a QuickDASH score
of 25 percent which was classified as mild. Dr. Slutsky noted that the average of the three grade
modifiers rounded to the nearest integer equaled 1, so no adjustment was made and the final
bilateral upper extremity impairment was two percent.
By letter dated August 12, 2015, OWCP asked Dr. Watkins Campbell to consider
Dr. Slutsky’s report and comment on the degree of appellant’s permanent impairment. By letter
dated August 28, 2015, appellant, through counsel, indicated that Dr. Watkins Campbell was
unable to provide a medical opinion and asked OWCP to proceed with a schedule award
decision.
In a decision dated September 9, 2015, OWCP granted two percent permanent
impairment of each upper extremity. It indicated that the weight of the medical evidence was
represented by the opinion of OWCP’s DMA, Dr. Slutsky, who properly applied the A.M.A.,
Guides.
By letter received by OWCP on September 16, 2015, appellant, through counsel,
requested an oral hearing before an OWCP hearing representative. At the hearing held on
April 19, 2016, counsel contended that Dr. Slutsky was biased and consistently found against
injured workers. He also contended that Dr. Slutsky erred by requesting the results of presurgery
3

Dr. Slutsky’s report was dated July 30, 2015. However, this date was in error, as the report was received by
OWCP on July 6, 2015.

3

tests and argued that Dr. Slutsky had not examined appellant. Counsel further indicated that
Dr. Watkins Campbell had reviewed Dr. Slutsky’s report, but had no further comments.
By decision dated July 1, 2016, the hearing representative affirmed the September 9,
2015 decision.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides, as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
The sixth edition requires identifying the impairment Class for Diagnosis (CDX), which
is then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE), and Clinical Studies (GMCS).7 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).8
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.9 In
Table 15-23, grade modifier levels (ranging from zero to four) are described by the categories of
test findings, history, and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and

4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found.
5

20 C.F.R. § 10.404(a).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Id. at 449.

10

Id. at 448-50.

4

percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.11
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome. An EMG
study conducted on March 6, 2012 was interpreted by Dr. McGrath as consistent with severe
right carpal tunnel syndrome and moderate left carpal tunnel syndrome. Appellant underwent a
right carpal tunnel release on September 14, 2012 and a left carpal tunnel release on
January 18, 2013. On June 3, 2014 appellant filed a claim for a schedule award.
Dr. Watkins Campbell, appellant’s treating physician, noted that she could not apply the
grade modifier for test findings as the EMG findings were not available. She determined that
appellant had a bilateral grade modifier of 2 for functional history, and a grade modifier of 3 for
the right upper extremity for physical examination and a grade modifier of 2 for the left upper
extremity. Dr. Watkins Campbell indicated that, applying these findings to Table 15-23 of the
A.M.A., Guides, appellant had seven percent right upper extremity permanent impairment and
four percent left upper extremity permanent impairment. Dr. Slutsky, OWCP’s DMA, reviewed
appellant’s history, Dr. McGrath’s EMG report, and Dr. Watkins Campbell’s report. He noted
that Dr. Watkins Campbell should have reviewed the EMG testing prior to making a rating as it
impacted the grade modifiers. He found that appellant had a bilateral grade modifier of 2 for
history and a bilateral grade modifier of 2 for physical findings. Dr. Slutsky disagreed with
Dr. Watkins Campbell’s conclusion that appellant was entitled to a higher grade modifier for the
physical examination of his right upper extremity and a higher finding for history. After
applying the A.M.A., Guides, he opined that appellant had a two percent permanent impairment
to each upper extremity.
The Board finds that the opinion of Dr. Slutsky, the DMA, represents the weight of the
medical evidence. Both Dr. Slutsky and Dr. Watkins Campbell based their impairment rating
due to appellant’s accepted bilateral carpal tunnel syndrome on Table 15-23 of the A.M.A.,
Guides. Dr. Watkins Campbell, however, calculated her rating without the benefit of appellant’s
EMG/NCV tests at the time she made her impairment rating. As properly noted by Dr. Slutsky,
Dr. Watkins Campbell should have reviewed the EMG/NCV testing prior to making the rating as
this impacts the grade modifiers assigned.12 Accordingly, Dr. Watkins Campbell did not
properly apply the A.M.A., Guides. In addition, Dr. Watkins Campbell failed to adequately
explain her rating with regard to functional history and physical findings for appellant’s right
upper extremity. To be of probative value, the medical evidence must describe the impairment
in sufficient detail so that it can be visualized on review and utilized to compute the percentage
of impairment in accordance with the A.M.A., Guides.13 Dr. Watkins Campbell failed to
adequately explain how the A.M.A., Guides supported her findings of a greater impairment. She
declined when given the opportunity to discuss Dr. Slutsky’s report.
11

See supra note 6 at Chapter 2.808.6(f) (February 2013).

12

A.M.A., Guides 448. The A.M.A., Guides clearly indicate that if the electrodiagnostic testing is normal or does
not meet the standards as set forth by the A.M.A., Guides, that the person making the rating should not apply Table
15-23.
13

See B.J., Docket No. 16-364 (issued June 22, 2016).

5

Dr. Slutsky properly followed the A.M.A., Guides in reaching his conclusion that
appellant had a two percent permanent impairment to each upper extremity. He reviewed the
EMG/NCV testing and explained his findings with regard to history and physical examination by
reviewing the medical findings in the record and applying them to the criteria set forth in the
A.M.A., Guides. The well-rationalized opinion of Dr. Slutsky represents the weight of the
medical evidence. Accordingly, the Board will affirm OWCP’s determination that appellant had
two percent permanent impairment of each upper extremity.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish more than two percent permanent
impairment of each upper extremity for which he has previously received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 1, 2016 is affirmed.
Issued: August 11, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

